DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having application No. 17/461,137 filed on April 30, 2021, presents claims 1-30 for examination.  The instant application claims priority to the provisional application having application No. 63/075,298 filed on September 7, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/04/2022 and on 8/30/2021 were filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 4, 6, 14, 16, 24, 26 are objected to because of the following informalities:
Claim 4, line 2, “a pre-actions time”, suggestion: -a pre-action[[s]] time-. Claims 6, 14, 16, 24 and 26, same issue. 
Appropriate correction is required.

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “can be” in the claims is indefinite. For the following prior art rejection, “that can be” is treated as --to be--. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 11, 17, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner et al. (US 11243755 B1– hereinafter Lanner) in view of Sieffert et al (US 20160371105 A1 -- hereinafter Sieffert).

Regarding claim 1, Lanner discloses A method comprising: 
receiving, by a life cycle manager in a virtual computing system, a maintenance window from a user during which to upgrade a cluster of the virtual computing system (column 23, lines 38-54, “… a computing resource service provider receives an application programming interface call from a customer or other entity to create a maintenance window. .. The customer may call the CreateMaintenanceWindow API to create a set of rules which may be evaluated by the patching service or component thereof, such as the patch orchestration service, to determine an interval of time to deploy patches to one or more instances associated with the customer. …” wherein the computing resource service provider reads on a life cycle manager. Fig. 1 shows a virtual computing system); 
presenting, by the life cycle manager, one or more upgrade plans to the user, wherein each of the one or more upgrade plans is created to be completed within the maintenance window and comprises one or more of the available upgrades selected based on a total upgrade time computed for each of the available upgrades (column 24, lines 48-62, “… the system performing the process 900 may notify the requestor that creation of the patch workflow has been successful. …. The patch workflow ID may be used by the customer to … as well as assign the patch workflow to a maintenance window or particular instances. …” wherein the patch workflow reads on the upgrade plans); 
receiving, by the life cycle manager, selection of one of the one or more upgrade plans from the user (col 26 line 60 to col 27 line 11, “In 1212, the system performing the process 1200 may obtain one or more patch workflows. The patch workflows may be maintained by a patch workflow service and may be generated based at least in part on a set of action provided by the customer….” wherein the patch workflows read on upgrade plans); and 
upgrading, by the life cycle manager, the cluster based on the one of the one or more upgrade plans that is selected (Fig., 12, step 1218).
Lanner does not explicitly teach
determining, by the life cycle manager, available upgrades for the cluster;
However, Sieffert teaches 
determining, by the life cycle manager, available upgrades for the cluster (para [0030], “… Specifically, the back-end may be responsible for at least one or more of the following activities which are described in further detail herein: determining guest virtual machine patch levels, determining the list of available updates, deploying/transferring updates to guest file systems, initiating installation of an update by launching an update installation application, …” wherein the back-end reads on the life cycle manager);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Lanner with the invention of Sieffert because it overcomes shortcomings of the prior art and provides additional advantages as suggested by Sieffert (see [0003]).

Regarding claim 7, Lanner as modified by Sieffert teaches The method of claim 1, Lanner further teaches wherein the available upgrades that are selected for a particular upgrade plan are further based on a criticality of the available upgrades (col 4, lines 37-54, “… The patching service 104 may determine operations of the patch workflow 112 
required to modify the executable code of the computing resource based at least in part on attributes of the computing resource.” wherein required reads on criticality).

Regarding claim 11, it is directed to a non-transitory computer-readable media to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11. Note that, Lanner teaches A non-transitory computer-readable media comprising computer-readable instructions stored thereon (col 29 line 64 – col 30 line 4): 

Regarding claim 17, it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 21, it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 21. Note that, Lanner teaches A system (Fig. 1) comprising: 
a memory of a lifecycle manager in a virtual computing system, the memory storing computer-readable instructions; and 
a processor executing the computer-readable instructions to (col 29 line 64 – col 30 line 4): 

Regarding claim 27, it recites same features as claim 7, and is rejected for the same reason.

Claims 2-5, 12-15, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner in view of Sieffert as applied to claims 1, 11, and 21 respectively, in further view of Kalaskar et al (US 20210004000 A1 -- hereinafter Kalaskar).

Regarding claim 2, Lanner as modified by Sieffert teaches The method of claim 1, but does not explicitly teach wherein the total upgrade time for a next available upgrade is computed based on metrics collected from the cluster after a previously applied available upgrade on the cluster.
However, Kalaskar teaches 
wherein the total upgrade time for a next available upgrade is computed based on metrics collected from the cluster after a previously applied available upgrade on the cluster (para [0042-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lanner and Sieffert with the invention of Kalaskar because it automatically and accurately predicts maintenance window length which has a number of benefits as suggested by Kalaskar (see [0007-0010]).

Regarding claim 3, Lanner as modified by Sieffert teaches The method of claim 1, but does not explicitly teach further comprising training, by the life cycle manager, a learning engine using metrics collected from the cluster for predicting granular times for each stage of an upgrade, wherein the total upgrade time for each of the available upgrades is computed based on the granular times for each stage of the upgrade.
However, Kalaskar teaches 
further comprising training, by the life cycle manager, a learning engine using metrics collected from the cluster for predicting granular times for each stage of an upgrade, wherein the total upgrade time for each of the available upgrades is computed based on the granular times for each stage of the upgrade (para [0042-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lanner and Sieffert with the invention of Kalaskar because it automatically and accurately predicts maintenance window length which has a number of benefits as suggested by Kalaskar (see [0007-0010]).

Regarding claim 4, Lanner as modified by Sieffert and Kalaskar teaches The method of claim 3, Kalaskar further teaches wherein the granular times comprise at least one of a pre-check time, a module download time, a pre-actions time, an upgrade time, and a post-action time (Fig. 2, step 209, wherein time to update software component reads on an upgrade time. For motivation to combine, please refer to office action regarding claim 3).

Regarding claim 5, Lanner as modified by Sieffert teaches The method of claim 1, but does not explicitly teach further comprising: 
grouping, by the life cycle manager, a plurality of the available upgrades into a batch; and 
computing, by the life cycle manager, the total upgrade time for the batch.
However, Kalaskar teaches further comprising: 
grouping, by the life cycle manager, a plurality of the available upgrades into a batch (Fig. 2, steps 209 and 213, wherein updating software component and storage cache in series reads on grouping updates into a batch); and 
computing, by the life cycle manager, the total upgrade time for the batch (Fig. 2, step 216, wherein the maintenance window length includes the total update time for the batch of update software component and storage cache).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lanner and Sieffert with the invention of Kalaskar because it automatically and accurately predicts maintenance window length which has a number of benefits as suggested by Kalaskar (see [0007-0010]).

Regarding claim 12, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 13, it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 14, it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 15, it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 22, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 23, it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 24, it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 25, it recites same features as claim 5, and is rejected for the same reason.

Claims 6, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner in view of Sieffert as applied to claims 1, 11, and 21 respectively, in further view of Kalaskar et al (US 20210004000 A1 -- hereinafter Kalaskar) and Soryal (US 20200342107  A1 -- hereinafter Soryal).  

Regarding claim 6, Lanner as modified by Sieffert teaches The method of claim 1, Lanner further teaches wherein the total upgrade time for a first available upgrade of the available upgrades is computed as a function of [a pre-check time, a module download time], a pre-actions time, an upgrade time, and a post-action time (col 23, lines 38-54, “… such as the patch orchestration service, to determine an interval of time to deploy patches to one or more instances associated with the customer …”  “…  col 2, line 58-col 3, line 14, “A patch workflow may include a linear sequence of actions created from the set of pre-patch actions, patch actions, and post-patch actions specified by the customer for execution when the patch workflow is created.” wherein pre-patch actions, patch actions, and post-patch actions read on pre-actions, upgrade, and post-action respectively); but none explicitly teaches (wherein the total upgrade time for a first available upgrade of the available upgrades is computed as a function of) a pre-check time, a module download time,
However, Kalaskar teaches 
(wherein the total upgrade time for a first available upgrade of the available upgrades is computed as a function of) a pre-check time (para [0039], “Then at step 206, the host management service 116 can estimate the amount of time that would be required for a host machine 106 to enter a maintenance mode. …” wherein the time that would be requires for host machine to enter a maintenance mode reads on a pre-check time), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lanner and Sieffert with the invention of Kalaskar because it automatically and accurately predicts maintenance window length which has a number of benefits as suggested by Kalaskar (see [0007-0010]).
None explicitly teaches (wherein the total upgrade time for a first available upgrade of the available upgrades is computed as a function of) …, a module download time,
However, Soryal teaches 
(wherein the total upgrade time for a first available upgrade of the available upgrades is computed as a function of) …, a module download time (para [0026], “… The time period may be calculated based on the size of the code updates, hardware characteristics and other factors sufficient for the download to occur but not too long as to expose the system to unauthorized further downloads.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lanner, Sieffert and Kalaskar with the invention of Soryal because it provides a method “to ensure that remote software and firmware downloads are secure and can be trusted” as suggested by Soryal (see [0004-0005]).

Regarding claim 16, it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 26, it recites same features as claim 6, and is rejected for the same reason.

Claims 8, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner in view of Sieffert as applied to claims 1, 11, and 21 respectively, in further view of QIN et al (CN 108874415 A -- hereinafter QIN, refer to the attached translation copy). 

Regarding claim 8, Lanner as modified by Sieffert teaches The method of claim 1, but does not explicitly teach wherein the available upgrades that are selected for a particular upgrade plan are further based on dependencies of the available upgrades.
However, QIN teaches 
wherein the available upgrades that are selected for a particular upgrade plan are further based on dependencies of the available upgrades (p2, lines 16-24, “… identify the application which is need update according to dependence relation, …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lanner and Sieffert with the invention of QIN because it provides an efficient upgrading method as suggested by QIN (see Abstract).

Regarding claim 18, it recites same features as claim 8, and is rejected for the same reason.

Regarding claim 28, it recites same features as claim 8, and is rejected for the same reason.

Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner in view of Sieffert as applied to claims 1, 11, and 21 respectively, in further view of Maeda (US 20090320013 A1-- hereinafter Maeda). 

Regarding claim 9, Lanner as modified by Sieffert teaches The method of claim 1, but does not explicitly teach wherein at least one of the one or more upgrade plans comprises an available upgrade that has a longest upgrade time.
Maeda teaches 
wherein at least one of the one or more upgrade plans comprises an available upgrade that has a longest upgrade time (para [0056], “… In step S502, the CPU 321 determines a program whose update time 404 is the longest among the control programs not yet sent based on a comparison result”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lanner and Sieffert with the invention of Maeda because it provides techniques that can shorten update times of control programs as suggested by Maeda (see [0015]).

Regarding claim 19, it recites same features as claim 9, and is rejected for the same reason.

Regarding claim 29, it recites same features as claim 9, and is rejected for the same reason.

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lanner in view of Sieffert as applied to claims 1, 11, and 21 respectively, in further view of O'Dell et al (US 20210182047 A1-- hereinafter O'Dell). 

Regarding claim 10, Lanner as modified by Sieffert teaches The method of claim 1, but does not explicitly teach wherein at least one of the one or more upgrade plans comprises a subset of the available upgrades that can be performed on a single entity of the cluster.
O'Dell teaches 
wherein at least one of the one or more upgrade plans comprises a subset of the available upgrades that can be performed on a single entity of the cluster (para [0069], “… Operation 704 depicts determining whether a patch and an upgrade image are compatible. In some examples, this operation can be performed once per cluster at the time that an administrator indicates to upgrade one or more nodes of the cluster with an upgrade image and a patch. …” wherein an upgrade image and a patch read on a subset of the available upgrades and one node reads on a single entity of the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Lanner and Sieffert with the invention of O'Dell because it provides techniques that allow the full update to be completed faster as suggested by O'Dell (see [0015]).

Regarding claim 20, it recites same features as claim 10, and is rejected for the same reason.

Regarding claim 30, it recites same features as claim 10, and is rejected for the same reason.	 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example Hamer is cited for teaching User Controlled Environment Updates In Server Cluster.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194